Case 3:20-cv-01292-RS Document 6-4 Filed 02/20/20 Page 1 of 5




           Exhibit
             D
Case 3:20-cv-01292-RS Document 6-4 Filed 02/20/20 Page 2 of 5
Case 3:20-cv-01292-RS Document 6-4 Filed 02/20/20 Page 3 of 5
Case 3:20-cv-01292-RS Document 6-4 Filed 02/20/20 Page 4 of 5
                     Case 3:20-cv-01292-RS Document 6-4 Filed 02/20/20 Page 5 of 5


                      Demand for Arbitration Form (continued)
                      Instructions for Submittal of Arbitration to JAMS

                   Completion of this section is required for all consumer or employment claims.

CONSUMER AND EMPLOYMENT ARBITRATION
Please indicate if this is a CONSUMER ARBITRATION. For purposes of this designation, and whether this case will be ad-
ministered in California or elsewhere, JAMS is guided by California Rules of Court Ethics Standards for Neutral Arbitrators,
Standard 2(d) and (e), as defined below, and the JAMS Consumer and Employment Minimum Standards of Procedural Fair-
ness:

          ✔   YES, this is a CONSUMER ARBITRATION.


              NO, this is not a CONSUMER ARBITRATION.

“Consumer arbitration” means an arbitration conducted under a pre-dispute arbitration provision contained in a contract that
meets the criteria listed in paragraphs (1) through (3) below. “Consumer arbitration” excludes arbitration proceedings conduct-
ed under or arising out of public or private sector labor-relations laws, regulations, charter provisions, ordinances, statutes, or
agreements.

        1.    The contract is with a consumer party, as defined in these standards;
        2.    The contract was drafted by or on behalf of the non-consumer party; and
        3.    The consumer party was required to accept the arbitration provision in the contract.

“Consumer party” is a party to an arbitration agreement who, in the context of that arbitration agreement, is any of the follow-
ing:

        1.    An individual who seeks or acquires, including by lease, any goods or services primarily for personal, family, or
              household purposes including, but not limited to, financial services, insurance, and other goods and services as
              defined in section 1761 of the Civil Code;
        2.    An individual who is an enrollee, a subscriber, or insured in a health-care service plan within the meaning of sec-
              tion 1345 of the Health and Safety Code or health-care insurance plan within the meaning of section 106 of the
              Insurance Code;
        3.    An individual with a medical malpractice claim that is subject to the arbitration agreement; or
        4.    An employee or an applicant for employment in a dispute arising out of or relating to the employee’s employment
              or the applicant’s prospective employment that is subject to the arbitration agreement.

/05& +".4 JT HVJEFE CZ JUT $POTVNFS .JOJNVN 4UBOEBSET BOE &NQMPZNFOU .JOJNVN 4UBOEBSET XIFO EFUFSNJOJOH XIFUIFS
B NBUUFS JT B DPOTVNFS NBUUFS *O BEEJUJPO +".4 NBZ USFBU B NBUUFS BT B DPOTVNFS NBUUFS BOE BQQMZ UIF &NQMPZNFOU
.JOJNVN 4UBOEBSET XIFSF BO JOEJWJEVBM DMBJNT UP IBWF CFFO NJTDMBTTJGJFE BT BO JOEFQFOEFOU DPOUSBDUPS PS PUIFSXJTF
JNQSPQFSMZ QMBDFE JOUP B DBUFHPSZ PUIFS UIBO FNQMPZFF PS BQQMJDBOU GPS FNQMPZNFOU




EMPLOYMENT MATTERS
If this is an EMPLOYMENT matter, Claimant must complete the following information:

Private arbitration companies are required to collect and publish certain information at least quarterly, and make it available
to the public in a computer-searchable format. In employment cases, this includes the amount of the employee’s annual wage.
The employee’s name will not appear in the database, but the employer’s name will be published. Please check the applicable
box below:



          ✔   Less than $100,000        $100,000 to $250,000         More than $250,000         Decline to State




WAIVER OF ARBITRATION FEES
In certain states (e.g. California), the law provides that consumers (as defined above) with a gross monthly income of less
than 300% of the federal poverty guidelines are entitled to a waiver of the arbitration fees. In those cases, the respondent
must pay 100% of the fees. Consumers must submit a declaration under oath stating the consumer’s monthly income and the
number of persons living in his or her household. Please contact JAMS at 1-800-352-5267 for further information. Note: this
requirement is not applicable in all states.



JAMS Demand for Arbitration Form                                                                                          Page 5 of 7
